Citation Nr: 0812771	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  07-11 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of 
cerebrovascular accident (CVA or stroke), to include as a 
residual of meningioma lesion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
August 1978 to August 1999 and retired after 21 years of 
honorable service to the nation.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  

The veteran appeared at a Travel Board Hearing before the 
undersigned Acting Veteran's Law Judge in August 2007.  A 
transcript is associated with the claims file.  


FINDING OF FACT

The evidence of record indicates that the veteran developed 
meningioma while in service, and that as a complication of 
treatment for the disorder, strokes were incurred on two 
occasions, the residuals of which affect the veteran 
currently.  


CONCLUSION OF LAW

Service connection for residuals of cerebrovascular accident 
(CVA or stroke), to include as a residual of meningioma 
lesion, is warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).
 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
residuals of cerebrovascular accident (CVA or stroke), to 
include as a residual of meningioma lesion.  Therefore, no 
further development is needed with respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The veteran retired from the U. S. Army after 21 years of 
honorable service.  He contends, in essence, that he 
developed malignant meningioma while still on active duty and 
that the subsequent post-service extraction of this growth 
caused him to experience two CVAs.  He believes that the 
strokes are resultant from treatment of the meningioma (a 
type of brain tumor) which is alleged to have had causal 
origin in service.  The Board agrees.  

The veteran did not display any abnormal neurological 
symptoms in service, and it is not contended otherwise.  
Instead, the veteran has posited the opinion of his 
neurosurgeon ( a U.S. Army physician) who states that the 
veteran had his brain tumor removed in August 2004.  
Subsequent to the removal, the veteran had a surgical 
complication of a CVA in the right temporal lobe.  A few 
months later, in January 2005, the veteran had a second 
stroke as a complication of the tumor removal, which required 
emplacement of a tracheostomy and feeding tube.  The 
neurosurgeon went on to state that the nature of meningiomas 
is as slow-growing lesions, which present later in life, as 
seizures, cognitive changes, and neurological defects.  The 
physician stated that "without a doubt," the lesion in the 
veteran's brain was present prior to his retirement from the 
Army, and further stated that he believed "the lesion is 
service connected and related to slowly progressive cognitive 
changes that we found before his MRI."  

The RO, in its assessment, applied the criteria of 
presumptive service connection set forth in 38 C.F.R. § 3.307 
as a basis for denying the claim.  The Board notes that an 
analysis under this provision is unnecessary, as the opinion 
of the private physician supports a grant under 38 C.F.R. 
§ 3.303.  Specifically, the post-service treatment records 
confirm that the veteran had a tumor removed from his brain 
in 2004, and that there were resultant strokes due to this 
lesion.  This is not only confirmed by the Army neurosurgeon, 
but a September 2005 VA examination also states that CVA was 
resultant from the meningioma treatment.  There is indeed 
nothing showing either meningioma or stroke in service; 
however, the neurosurgeon's opinion is well-rationalized and 
based on a thorough scientific assessment of the veteran's 
specific condition.  Based on the nature of the disorder, it 
was evident to the physician that the tumor and its 
subsequent stroke manifestation had origins in service, and 
that while the stroke didn't occur until several years after 
discharge, the underlying disease process existed before 
separation.  

Taking this into consideration, it is evident that there is a 
current disability and a strong medical opinion which states, 
without a doubt, that the causal origin of such disability 
began during the veteran's period of military service.  There 
is no medical opinion of record to refute this, and thus the 
evidence favors the veteran's claim.  Indeed, the elements of 
service connection have been satisfied, and the claim is 
granted.  





ORDER

Entitlement to service connection for residuals of 
cerebrovascular accident (CVA or stroke), to include as a 
residual of meningioma lesion, is granted.  


____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


